I can discover here no yardstick by which the jury's comparison of the negligences involved can be reversed.  This is not a crossing accident. Defendant railroad company was receiving and discharging passengers at a place which required passengers and invitees to cross a track between the train and platform.  It was within the province of the jury to conclude that the defendant's failure to take any effective means of guarding the place between the platform and the train where persons *Page 215 
were invited to cross was a more serious default than plaintiff's failure to make an adequate observation, and that the negligence of plaintiff was in a measure induced by reliance on defendant to keep the place safe.  The two types of negligence were wholly different in character, and I think that it would better accord with our previous decisions to leave the comparison to the jury.
I am authorized to state that Mr. Justice FAIRCHILD and Mr. Justice MARTIN concur in this dissent.